Citation Nr: 1633911	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-31 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to June 1996 in the U.S. Air Force and August 1997 to March 2003 in the U.S. Coast Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for right ear hearing loss.  In February 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript of the hearing is of record (in Virtual VA).

The Board remanded this case for a VA examination to address whether the Veteran had a present right ear hearing loss disability in February 2015.  The development directed in the remand has been accomplished and the case is now returned for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2015, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issues of entitlement to higher initial ratings for ear damage to include dizziness, pseudofolliculitis barbae, and sinusitis.  At present, those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in September 2015, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

As noted in the Board's February 2015 remand, the issue of entitlement to an increased rating for left ear hearing loss has been raised by the record during testimony at the February 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Right ear hearing loss currently shown is of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.


CONCLUSION OF LAW

The Veteran does not have a right ear hearing loss disability that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2011 fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA and private medical records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in September 2011 and December 2015.  The examinations addressed all pertinent issues and include a medical opinion with sufficient rationale.  

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2015).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he has hearing loss that is related to his active duty service.  The Veteran served as an aviation maintenance technician and is presently service-connected for left hearing loss and tinnitus due to acoustic trauma in service; thus, in-service noise exposure is conceded.  

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A September 2011 VA examination noted that the Veteran did not meet the qualification for right ear hearing loss under 38 C.F.R. § 3.385.  Specifically, the audiological examination showed that puretone thresholds, in decibels, were as 

follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

The Veteran reported at his February 2014 Board hearing that he thought his hearing had gotten worse since a private audiology examination in June 2012.  Thus, in February 2015, the Board remanded the case for a new examination to determine if the Veteran had right ear hearing loss.

Another VA examination was provided in December 2015, which showed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
20
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The Veteran also underwent a private audiogram in June 2012, as noted.  This examination is not shown to be in conformance with the Maryland CNC testing; nonetheless, the private audiologist determined that the Veteran did not have hearing loss in the right ear.  A November 2012 private medical opinion notes noise-induced bilateral hearing loss.  However, no separate audiogram is provided to support this opinion; and as shown, the other medical evidence of record shows that the Veteran does not, in fact, have right ear hearing loss.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.   Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The clinical evidence of record indicates that the Veteran's right ear hearing loss does not meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The absence of any evidence of any qualifying bilateral hearing loss disability for VA purposes at any time constitutes negative evidence tending to disprove the claim that the appellant incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.

The Board has considered the Veteran's written statements and testimony submitted in support of his arguments that he has right ear hearing loss as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis of hearing loss, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran has shown exposure to acoustic trauma in service, the audiometric testing conducted for VA in September 2011 and December 2015 revealed that the Veteran's hearing in his right ear does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition there is no speech recognition score less than 94 percent of record.  Accordingly, there is no evidence that the Veteran currently has any right ear hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, his claim for service-connected disability benefits for right ear hearing loss cannot be granted.

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has right ear hearing loss that is related to his military service.  It is true that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992), as to the high probative value of audiometric test results. 

While the Veteran is competent to say that he experienced hearing problems in his ears while in service and presently, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the severity of his claimed hearing loss, because he is not qualified to offer such opinions.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's right ear hearing loss claim.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


